 In the Matter of INTERNATIONAL HARVESTER COMPANY TRACTOR WORKSandCHICAGO DIE SINKERS LOCAL No. 100 OF THE INTERNATIONAL DIESINKERSCONFERENCECase No. R-3021.-Decided October 30, 1941Jurisdiction:agricultural equipment and motor truck manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; contract with rival organization no bar to,where petitioning union gave notice of its claim to representation prior to its'renewal date and where the contracting parties are in the process of negotiatinga new contract; electionnecessary.Unit Appropriate for Collective Bargaining:determination of whether die sink-ers and die trimmers should constitute a separate unit or be part of a largerbargaining unithelddependent upon the desires of the employees themselves.Mr. Frank B. Schwarer,of Chicago, Ill., for the Company.Mr. J. G. Mainer,of Cleveland, Ohio, for the Die Sinkers.Meyers & Meyers,byMr. Irving Meyers,of Chicago, Ill., for theF. E. W. O. C.Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 2, 1941, Chicago Die Sinkers Local No. 100 of the Interna-tional Die Sinkers Conference, herein called the Die Sinkers, filed withthe Regional Director for the Thirteenth Region (Chicago, Illinois)=-apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of International HarvesterCompany, Chicago, Illinois, herein called the Company, at its TractorWorks in Chicago, Illinois, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On August22, 1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the Regional36 N. L. R. B., No. 109.520 INTERNATIONAL HARVESTER COMPANY521Director to conduct it and to provide for an appropriate hearing upondue notice.On September 9, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, the DieSinkers, and Farm Equipment Workers Organizing Committee, Local191, affiliated with the C. I. 0., herein called the F. E. W. O. C., a labororganization claiming to represent employees directly affected by theinvestigation.Pursuant to notice, a hearing was held on September.16, 1941, at Chicago, Illinois, before Charles F. McErlean, the TrialExaminer duly designated by the Chief Trial Examiner. The Coln-pany, the Die Sinkers, and the F. E. W. O. C. were represented andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing, theTrial Examiner made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYInternationalHarvester Company is a New Jersey corporation,with general offices in Chicago, Illinois, engaged in the manufacture,sale, and distribution of motor trucks, harvesting machines, generalfarm equipment, and similar products. It owns and operates 15 man-ufacturing plants throughout the United States.The Tractor Worksis a plant of the Company located at Chicago, Illinois.At this plant,the Company is engaged in the manufacture and development oftractors, tractor parts, power units, and engines.During the year1940 the value of raw materials purchased by the Company for theTractor Works amounted to many millions of dollars, a very substan-tial part of which represented materials received from sources outsidethe State of Illinois.The total value of manufactured productsshipped from the Tractor Works during the year 1940 was approxi-mately $30,000,000, of which approximately 95 per cent was shippedfrom the Tractor Works to locations in States other than the Stateof Illinois.H. THE ORGANIZATIONS INVOLVEDChicago Die Sinkers Local No. 100 of the International Die SinkersConference is a labor organization which admits to membership diesinkers and die trimmers in the employ of the Company. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDFarm Equipment Workers Organizing Committee, Local 101, is alabor organization affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONIn the latter part of March 1941, a representative of the Die Sinkerscalled upon a Company official and requested higher wages for DieSinkers members.Because of the existence of a contract with theF. E. W. O. C. the Company refused to bargain with the Die Sinkers.On July 2, 1941, as noted above, the Die Sinkers filed its petition foran. investigation and certification of representatives.The F. E. W. O. C. contends that this contract is a bar to an investi-gation and certification of representatives. It was executed on August1, 1940, and recognizes the F. E. W. O. C. as the sole representativeof all the employees in the Tractor Works, with certain exceptionsnot now important.The contract provides that it shall remain ineffect until August 1, 1941, and thereafter from year to year unlesseither party gives thirty (30) days notice of termination in writing,-and that if either party gives notice of a desire for changes, the con-tract shall remain in effect until a. new agreement is negotiated.Nonotice of termination of the contract has been given by either party.The F. E. W. O. C., however, gave notice prior to August 1, 1941, thatit desired amendments to the contract, but the present agreement hasbeen allowed to run while negotiations for a new contract were inprogress.At the time of the hearing, a new contract had not, as yet,been consummated. Since the parties are presently negotiating a newagreement,' and since the Company was notified of the claim of theDie Sinkers more than thirty days before the expiration date of thecontract,2 we find that the contract does not constitute a bar to thisproceeding.From a report prepared by the Regional Director and introducedin evidence it appears that the Die Sinkers represents a substantialmajority of the employees of the Company in the unit alleged by it tobe appropriate.3We find that a question has arisen concerning therepresentation of employees of the Company at its Tractor Works.1Matter of Certain-Teed Products CorporationandInternational Longshoremen's&Ware-housemen's Union, Local1-6,28 N. L.R. B., No. 140.2Matter of National Distillers Products CorporationandUnited DistilleryWorkersLocal Industrial Union No. 758,C. I.0., 28 N. L. R. B., No. 172.3 The Regional Director reported that the Die Sinkers submitted to him the dues ledgerfor the Chicago lodge, which disclosed that 56 individuals,whose namesappear on theCompany's pay roll for the period ending July 12, 1941, were members in good standing ofthe Die Sinkers for the month of July 1941.The pay roll contained 76 names. TheF. E. W. 0.C. presented no proof of membership to the Regional Director.At the con-clusion of the hearing,counsel for the F. E. W. 0. C. requested the Trial Examiner to granthim one week in which to produce such proof. No proof of membership was, however,thereafter submitted by the F. E. W. 0. C. INTERNATIONAL HARVESTER COMPANY523IV. THEEFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation, which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Die Sinkers contends that the appropriate bargaining unitshould be limited to die sinkers and trimmer die makers, both journey-men and apprentices, and Keller machine operators and die sinkingspecialists, herein collectively called the die sinkers and die trimmers,and that supervisors and assistantsupervisorsshould be excluded.All of these employees work in the die shop which is referred to asDepartment 19.The F. E. W. O. C. contends that the die sinkersand die trimmers should not be separated from the remaining em-ployees of the Company. The F. E. W. O. C. urges, however, that, ifa separate election is ordered, the appropriate unit should not belimited to die sinkers and die trimmers, but should include all theemployees in Department 19.The Company takes no position. withrespect to the appropriate unit.The entire Tractor Works houses approximately 5600 employees.Of this number approximately 140 men are employed in Department19, of which 76 would be included in the unit alleged to be appro-priate by the Die Sinkers.Among other groups of employees whowork in Department 19 there are cleaners, planer hands, lathe men,die punchers, polishers, machinists, and machinist helpers.Some ofthesemeh are laborers; others do work upon the dies after theirproduction has been completed.Although the die sinkers and dietrimmers work along with other employees in Department 19, therecord discloses that the work of the, die sinkers and die trimmersdiffers substantially from that of other employees.Die sinking anddie trimming are universally recognized as a separate trade. 'Tobecome a full-fledged die sinker an apprentice must go to schooland learn the trade in die shops for a period of at least 4 years,including 2 years spent learning to operate a Keller machine. Itordinarily takes from 7 to 9 years to become a journeyman. Thedie sinkers and die trimmers in Department 19 constitute all the menwho actually do production work on the dies, that is, cast themand put impressions on them.Die sinkers and' die trimmers in theTractorWorks are paid substantially more than other employees inDepartment 19. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARD:;,Since, 1934 the die sinkers and die trimmers of the Company havehad ' a `separate representative for bargaining purposes. 'Originallythey were represented by the International Association of Machinists,affiliated with the American Federation of Labor, herein called theI.A.M., but in 1940 they withdrew and joined the InternationalDie Sinkers Conference.On March 15, 1938, the I. A. M. wascertified by the Board, following an election, as the representativeof the die sinkers and die trimmers in Department 19.4The electionwas conducted as the result of a petition filed by the Farm Equip-ment Workers Association (C. I. 0.), now known as the F. E. W. O. C.,the intervenor herein.At the hearing on the petition of the FarmEquipment Workers Association in 1937, the parties stipulated thatappropriate unit.While the I. A. M. was selected by a majorityof the die sinkers and die trimmers, the Farm Equipment WorkersAssociation was chosen by a majority of the remaining employeesat the Tractor Works, and was certified as the exclusive bargainingrepresentative of such employees by the Board.Subsequent to the elections referred to above, the Company bar-gained with the I. A. M. as the exclusive bargaining representativeof the die sinkers and die trimmers in Department 19.On August15, 1939, consent elections were held in the same two units as inthe prior elections; that is, one election for the die sinkers and dietrimmers, and another for the remaining employees in the plant.The F. E. W. O. C. was chosen by a majority of the employees,in each unit.5Thereafter the Company and the F. E. W. O. C.bargained for and entered into a contract in which the two unitswere merged.This contract Was, on August 1, 1910, supplanted bythe contract referred to in Section III above.It is clear from the record that die sinkers and die trimmers con-stitute a group apart from other employees in the die shop becauseof the nature of their work and by reason of their skilled trade andhigher pay.Moreover, they have previously been represented in aseparate unit, following an election in which the F. E. W. O. C.stipulated that the die sinkers and die trimmers constituted an appro-priate unit.On the other hand, they have been represented togetherwith the remaining employees of the Company since the consent elec-tions of August 15, 1939, in which the F. E. W. O. C. secured amajority in both units.In view of the facts set forth above, it appears that the die sinkersand die trimmers can be considered either as a single unit appropriate4Matter of InternationalHarvester Company TractorWorksandFarm EquipmentWork-ers Association,Divisionof A. A. I. S. f T. W. N. A., Lodge No. 1320, C. 1.0., 5 N. L. R. B. 192.In the diesinkersunit the vote was 32 for the F. E. W. O. C., 28 for the I. A. M.,and 3 for neither. INTERNATIONAL HARVESTER COMPANY525for the purposes of collective bargaining, as claimed by the Die Sinkers,or as a part of a larger bargaining unit consisting of all of. the em-ployees at the Tractor Works, as contended by the F. E. W. O. C.Accordingly, we hold that the determining factor is the desire of theemployees themselves.The record is inconclusive as to the presentdesire of the die sinkers and die trimmers.We shall, therefore, directthat an election by secret ballot be held among the die sinkers and dietrimmers to determine whether they wish to be represented by theDie Sinkers or by the F. E. W. O. C. or by neither. If a majorityof these employees cast their votes for the Die Sinkers, we shall hold,that the die sinkers and die trimmers constitute a separate unit andwe shall certify the Die Sinkers as the exclusive representative thereof.,If a majority of these employees cast their votes for the F. E. W. O. C.,we shall conclude therefrom that these employees do not desire toconstitute a separate unit.In such event, we shall dismiss the petitionof the Die Sinkers for certification as the representative of a unit com-prising the die sinkers and die trimmers.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by, and we shall accordingly direct, anelection by secret ballot.The employees of the Company eligible tovote, in the, election shall' be the die sinkers and trimmer die, makers,both journeymen and apprentices, and Keller machine opergtolrs, and'die sinking specialists in the Tractor Works, excluding supervisorsand assistant supervisors, who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to such limitations and additions as are set forth inthe Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWtion of employees of International Harvester Company, 'Chicago;Illinois,at itsTractorWorks,. within the meaning..of Section,9;.(c):..and Section 2 (6) and (7) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat.449, and pursuantto ArticleIII, Section 8, of National Labor 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board Rules and Regulations-Series 2, as amended, it ishereby..DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective. bargaining with Interna-tionalHarvester Company, Chicago, Illinois, at its TractorWorks,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among the die sinkers and trimmer die makers, bothjourneymen and apprentices, and Keller machine operators, and diesinking specialists, at the Company's Tractor Works, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection of Election, including employees who did not workduring such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, or tempo-rarily laid off, but excluding supervisors and assistant supervisors, andemployees who have since quit or been discharged for cause, to deter-mine whether they desire to be represented by Chicago Die SinkersLocal No. 100 of the International Die Sinkers Conference, by theFarm Equipment Workers Organizing Committee, Local 101, affiliatedwith the Congress of Industrial Organizations, or by neither, for thepurposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.